                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION


Jarvis Terrell,                        )
                                       )
                     Plaintiff,        )
                                       )          Civil Action No. 7:17-2738-BHH
v.                                     )
                                       )
City of Spartanburg,                   )                        ORDER
City of Spartanburg Police Department, )
Bryan Shaw, and                        )
Michael Parris,                        )
                                       )
                     Defendants.       )
________________________________)

       This matter is before the Court upon Plaintiff Jarvis Terrell’s pro se complaint filed

pursuant to 42 U.S.C. § 1983. In his complaint, Plaintiff alleges excessive force and three

state law claims for battery, assault, and malicious prosecution pursuant to the South

Carolina Tort Claims Act. On April 26, 2018, the City of Spartanburg (and the City of

Spartanburg Police Department, which is not a separate entity from the City) along with

Officer Michael Parris filed a motion for summary judgment, and on May 18, 2018, Officer

Bryan Shaw also filed a motion for summary judgment. Plaintiff responded to the motions

on May 29, 2018, and June 19, 2018, and Defendants filed replies on June 5, 2018, and

June 26, 2018.

       In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.), the matter was referred to a United States Magistrate Judge for preliminary

determinations. On September 12, 2018, Magistrate Judge Jacquelyn D. Austin issued a

report and recommendation (“Report”) outlining Plaintiff’s claims and recommending that

the Court grant Defendants’ motions for summary judgment. Attached to the Report was
a notice advising Plaintiff of his right to file written objections to the Report within fourteen

days of being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

Defendants are entitled to summary judgment for the reasons set forth in the Report.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 59) and grants Defendants’ motions for summary judgment (ECF Nos. 44 and 48).




                                                2
      IT IS SO ORDERED.
                                 /s/Bruce H. Hendricks
                                 Bruce Howe Hendricks
                                 United States District Judge
October 3, 2018
Charleston, South Carolina




                             3
